EMBRAER OVERSEAS LIMITED as Company EMBRAER S.A., as Guarantor and THE BANK OF NEW YORK MELLON, as Trustee, Registrar, Transfer Agent and Principal Paying Agent FIRST SUPPLEMENTAL INDENTURE US$540,518,000 5.696% Notes due 2023 Dated as of June 23, 2014 First Supplemental Indenture , dated as of June 23, 2014 (the “ First Supplemental Indenture ”), among EMBRAER OVERSEAS LIMITED , an exempted company with limited liability incorporated under the laws of the Cayman Islands (the “ Company ”), EMBRAER S.A. , a company organized under the laws of the Federative Republic of Brazil (the “ Guarantor ”), having its principal office at Brigadeiro Faria Lima, 2170, F-56, São José dos Campos, São Paulo State 12227-901, Brazil, and THE BANK OF NEW YORK MELLON , a New York banking corporation, as Trustee, Registrar, Transfer Agent and Principal Paying Agent (the “ Trustee ”) to the INDENTURE , dated as of September 16, 2013, among the Company, the Guarantor and the Trustee (the “ Indenture ”). WHEREAS , Section of the Indenture provides that the Company , the Guarantor and the Trustee may amend or supplement the Indenture or the Notes (including the Initial Notes) without consent of any Holder to , among other things, cure any ambiguity, omission, defect or inconsistency therein, provided that such amendment or supplement does not materially and adversely affect the rights of any Holder; WHEREAS, the Initial Notes and certain Additional Notes (collectively, the “Restricted Notes”) were issued to the Holders in connection with exchange offers completed on September 16, 2013 and September 30, 2013 in reliance on Rule 144A and Regulation S under the Securities Act; WHEREAS , the Company and the Guarantor are parties to the Registration Rights Agreement, pursuant to which the Company and the Guarantor agreed to register the Restricted Notes on or before June 27, 2014 (the “ Target Date “) through the Exchange Offer or, if they determine that the Exchange Offer cannot not be completed by the Target Date, through a shelf registration statement (the “ Shelf Registration Statement ”); WHEREAS , the Company and the Guarantor determined that the Exchange Offer could not be completed by the Target Date and, accordingly, filed the Shelf Registration Statement on June 23, 2014 to allow for the registration of the Restricted Notes; WHEREAS , the Registration Rights Agreement and the Indenture also provide that , in the event the Shelf Registration Statement is not effective by the Target Date, or if it ceases to be effective following the Target Date as set forth in the Registration Rights Agreement (each, a “ Shelf Registration Default ”), the Company and the Guarantor will be required to pay Additional Interest under the Restricted Notes; WHEREAS , the parties to the Indenture wish to clarify the procedures for the registration of the Restricted Notes under the Shelf Registration Statement, including (i) the form of unrestricted global note representing the Restricted Notes following registration of the Notes under the Securities Act upon effectiveness of the Shelf Registration Statement and appropriate amendments or supplements thereto, and (ii) the documentation to be provided to the Trustee in such event; and WHEREAS , the execution and delivery of this First Supplemental Indenture have been duly authorized by the Company and the Guarantor and all conditions and requirements necessary to make this instrument a valid and binding agreement of the Company, the Guarantor and the Trustee have been duly performed and complied with. 1 NOW, THEREFORE , in consideration of the foregoing and for other good and valuable consideration, the receipt of which is hereby acknowledged, the Company, the Guarantor and the Trustee mutually covenant and agree, for the equal and ratable benefit of the Holders, as follows: ARTICLE I Section 1.1 Capitalized Terms . Capitalized terms used herein without definition shall have the meanings assigned to them in the Indenture. ARTICLE II Section 2.1 Amendment to Section 1.1 – Definitions and Other Provisions of General Application. Section 1.1 of the Indenture is hereby amended by adding the following definitions: “Restricted Notes” means the Initial Notes and certain Additional Notes with identical terms as the Initial Notes issued in an exchange offer completed on September 30, 2013 in reliance on Rule 144A and Regulation S under the Securities Act. “Shelf Registration Statement” has the meaning specified in the Registration Rights Agreement. “Unrestricted Global Notes” means one or more permanent Global Notes in definitive fully registered form without interest coupons that does not bear and is not required to bear the Securities Act Legend. For the purpose of the Shelf Registration Statement, the Unrestricted Global Note shall be substantially in the form of Note set forth in Exhibit A hereto. Amendment to Section 2.7 – Transfer and Exchange . Section 2.7 of the Indenture is hereby amended by adding the following paragraph (i) and, to the extent necessary, section references in the Indenture shall be deemed to be modified to reflect such addition. (i) A beneficial interest in any Restricted Global Note or in any Regulation S Global Note may be exchanged by any holder thereof for a beneficial interest in an Unrestricted Global Note or transferred to a Person who takes delivery thereof in the form of a beneficial interest in an Unrestricted Global Note if: (i) the exchange and/or transfer is effected pursuant to the Shelf Registration Statement in accordance with the Registration Rights Agreement and confirmed in writing by the Company through instructions which shall include information received by the Company from such holder and sent by the Company to the Registrar (with a copy to the Trustee) in a form acceptable to the Registrar (and the Trustee), on which the Registrar and Trustee may conclusively rely, and (ii) the transferor of such beneficial interest delivers to the Registrar both: (A) a written order from a participant or an indirect participant in DTC, including Euroclear and Clearstream Banking, given to the Depositary in accordance with the Applicable Procedures, directing the Depositary to credit or cause to be credited a beneficial interest in another Global Noteto an unrestricted global notein an amount equal to the beneficial interest to be transferred or exchanged; and (B) instructions given in accordance with the Applicable Procedures containing information regarding the Participant account to be credited with such increase. If any such exchange or transfer is effected at a time when an Unrestricted Global Note has not yet been issued, the Company shall issue and the Guarantor shall provide a Guarantee and, upon receipt of an Authentication Order in accordance with Section 2.02 hereof, the Trustee shall authenticate one or more Unrestricted Global Notes in an aggregate principal amount equal to the aggregate principal amount of beneficial interests transferred or exchanged pursuant to this paragraph (i). 2 Beneficial interests in any Unrestricted Global Note may be transferred to Persons who take delivery thereof in the form of a beneficial interest in an Unrestricted Global Note. No written orders or instructions shall be required to be delivered to the Registrar to effect such transfers. Beneficial interests in an Unrestricted Global Note cannot be exchanged for, or transferred to Persons who take delivery thereof in the form of, a beneficial interest in a Restricted Global Note or a Regulation S Global Note. Upon any exchange or transfer of a beneficial interest in any Restricted Global Note or Regulation S Global Note for a beneficial interest in an Unrestricted Global Note, the beneficial interest in such Restricted Global Note or Regulation S Global Note, as the case may be, to be so transferred or exchanged shall be marked to reflect the reduction of its principal amount by the aggregate principal amount of such beneficial interest to be so exchanged for an interest in an Unrestricted Global Note. Until so transferred or exchanged in full, the Restricted Global Note or the Regulation S Global Note shall in all respects be entitled to the same benefits under this Indenture as the Notes authenticated and delivered hereunder. ARTICLE III Section 3.1 Form of Unrestricted Global Notes . For clarification purposes only, the Unrestricted Global Notes are to be substantially in the form set forth on Exhibit A hereto. Section 3.2 Amended Indenture . The Indenture, as supplemented by this First Supplemental Indenture, is in all respects ratified and confirmed and this First Supplemental Indenture and all its provisions shall be deemed a part thereof. Section 3.3 One Class of Notes . Pursuant to Section 2.15 of the Indenture, the parties hereby confirm that the Restricted Notes, the Notes represented by Unrestricted Global Notes and any Additional Notes shall vote and consent together on all matters as one class; and none of the Restricted Notes, the Notes represented by Unrestricted Global Notes any Additional Notes shall have the right to vote or consent as a separate class on any matter. Restricted Notes, the Notes represented by Unrestricted Global Notes and any Additional Notes shall together be deemed to constitute a single class or series for all purposes under this Indenture. Section 3 .4 Benefits of First Supplemental Indenture . Nothing contained in this First Supplemental Indenture shall or shall be construed to confer upon any Person other than a Holder of the Notes, the Company, the Guarantor or the Trustee any right or interest to avail itself of any benefit under any provision of the Indenture or this First Supplemental Indenture. Section 3 .5 Effective Date . This First Supplemental Indenture shall be effective as of the date first above written and upon the execution and delivery hereof by each of the parties hereto. Section 3 .6 Governing Law, Etc . This First Supplemental Indenture shall be governed by, and construed in accordance with, the laws of the State of New York. The provisions of Section 12.11 of the Indenture are hereby incorporate by reference to the same extent as if set forth in full here of each of the parties hereto, provided that the references in such section to the Indenture shall be to this First Supplemental Indenture. Section 3
